Citation Nr: 0203003	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-24 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed right arm disorder.  

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
December 1949, and from November 1951 to June 1969.  

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for right arm and low back 
disorders.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in October 2000, a transcript of which has 
been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record does 
not show that the veteran currently has a chronic acquired 
variously diagnosed right arm disorder linked to active 
service on any basis.  

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has a chronic acquired 
variously diagnosed low back disorder linked to active 
service on any basis.  




3.  Organic disease of the nervous system with respect to the 
right arm and arthritis of the low back were not shown 
disabling to a compensable degree during the first post 
service year for either period of active service.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed right arm disorder 
was not incurred in or aggravated by active service; nor may 
service connection be presumed for organic disease of the 
nervous system with respect to the right arm.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d), 3.307, 3.309 
(2001).  

2.  A chronic acquired lumbar spine disorder was not incurred 
in or aggravated by active service; nor may service 
connection be presumed for arthritis of the lumbar spine.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d), 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was seen on August 12, 1959, after getting caught 
in a landing gear door which resulted in lacerations on the 
head and arm.  The examiner reported minor abrasions of the 
right arm and scalp with mild diffuse chest ache due to 
extreme flexion of thorax in doors.  The examiner indicated 
that there were no sharp pains with deep breathing and no 
evidence of serious injury.  The veteran was given a tetanus 
booster and his abrasions were cleansed.  He was to return as 
needed.  

At time of retirement examination in April 1969 there were no 
complaints of residuals of this incident reported, and no 
diagnosis was made of any chronic right arm condition.  The 
SMRs are negative for report of low back complaints and/or 
diagnosis of a chronic low back disorder.  

Postservice records include private and VA records dated from 
1972 to the present.  A review of these documents discloses 
that the veteran was seen in March 1972 for various 
complaints to include numbness and weakness in the right hand 
which had increased in severity over the years.  He was 
evaluated as an outpatient and the findings were negative.  
He was scheduled for admission for further evaluation but 
failed to show.  It was noted that "exam now normal."  
Additional clinical records show that right carpal tunnel 
syndrome was diagnosed in 1987, and that he underwent release 
surgery in December of that year.  He had subsequent right 
grip weakness.  

Private chiropractic records dated in 1991 and 1992 reflect 
that the veteran was seen for low back pain which was 
diagnosed as lumbosacral strain.  It was noted that this 
injury had been precipitated by picking up a ladder.  

In 1994, the veteran was seen for a right arm hematoma.  A 
ruptured bicep tendon was reported.  

Subsequently dated records include VA orthopedic and 
neurological consult examinations in July 1996.  At that 
time, the veteran gave a medical history of noting numbness 
of the right arm in 1969.  He saw a physician in 1972, but 
did not know the results of the examination.  He stated that 
in 1987 he was suspected of having a carpal tunnel syndrome 
in the right extremity.  He also reported that he developed 
discomfort in the right bicep in the early 1980s which had 
persisted and had recently resulted in right hand thumb and 
forefinger numbness.  He was unable to use his right arm 
strenuously, and he had lack of feeling in the right hand.  
Examination showed a ruptured right bicep tendon with 
hypesthesia to pinprick of the thumb and forefingers of the 
right hand.  Neurological examination resulted in an 
impression of probably recurrent right carpal tunnel 
syndrome.  

Additional VA orthopedic examination in August 1996 shows 
that the veteran reported episodic back pain since 1991.  
This occurred about once a year and lasted for a week during 
which time he had difficulty walking.  Examination showed 
that he had full range of motion of the lumbar spine, no 
sciatic notch tenderness, and negative straight leg raising.  
There were no motor or sensory deficits of the lower 
extremities.  An assessment was made of degenerative joint 
disease of the lumbar spine.  

At a personal hearing before a Decision Review Officer at the 
RO in October 2000, the veteran provided testimony in support 
of his claims.  Specifically, it was asserted that he had 
injured his neck, right arm, and back during service when he 
was inadvertently pulled into the belly of an aircraft.  
Hearing [Hrg.] Transcript [Tr.] at 1.  Over the years, these 
injuries increased in severity to where he needed additional 
medical treatment.  Tr. at 3.  Currently, he experienced 
numbness in the right hand with difficulty in grasping 
objects.  He had right arm weakness.  He indicated that he 
had reinjured his right upper extremity in an automobile 
accident after service.  He had been diagnosed with carpal 
tunnel syndrome for which he had undergone surgery.  Tr. at 
5-6.  His back complaints radiated into his legs.  Tr. at 8.  

Additional VA orthopedic and neurological examinations were 
conducted in December 2000.  On orthopedic examination the 
veteran reported constant numbness in the thumb, index, and 
long fingers since 1970, but with no injury.  He said that he 
had had numbness in the entire right upper extremity, and 
that it had all started in 1970, after his retirement from 
military service.  He also reported low back symptoms which 
had started in 1970 with no injury.  He later indicated that 
his back had started bothering him in 1991, and stated that 
his complaints came and went.  The examiner noted that X-rays 
in 1996 showed spondylosis.  The assessment was spondylosis.  

On neurological examination, a medical history of carpal 
tunnel syndrome in 1987 with release surgery and subsequent 
right grip weakness were recorded.  A history of an auto 
accident in 1981 which contributed to arm pain was also 
noted.  

The veteran reported pain in the right upper extremity with 
no localization.  He also reported numbness in the thumb and 
first two digits of right hand, and said that he frequently 
used to drop things such as cigarette butts or tools.  The 
assessment was right carpal tunnel syndrome.  The examiner 
did not feel that the veteran's right upper extremity 
symptoms could be related to the injury in 1959 or to neck 
pain in 1968.  

A private physician reported in February 2001 that his 
examination showed that the veteran had severe lumbar 
spondylosis.  X-rays showed marked degenerative arthritis of 
the L1-3 with facet changes and marked spur formation.  

Service connection has been granted for tinnitus, evaluated 
as 10 percent disabling; degenerative joint disease of the 
cervical spine, rated as 10 percent disabling; hemorrhoids, 
rated as noncompensable; and bilateral hearing loss, rated as 
noncompensable.  The combined schedular evaluation is 20 
percent.


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

In the case of arthritis or degenerative joint disease and 
organic disease of the nervous system, service incurrence may 
be presumed if the disease is manifested to a compensable 
degree within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claims.  Specifically, the RO, through its 
issuance of correspondence in August 2001, gave the veteran 
notice of the information and evidence necessary to 
substantiate his claims.  That is, he was provided with 
notice of the enactment of the VCAA of 2000, the regulations 
pertaining to service connection for the disabilities at 
issue, a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as recent VA 
examination reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

While the SMRs show that the veteran was treated in 1959 for 
lacerations on the head and arm after getting caught in a 
landing gear door, the examiner at the time noted that the 
residuals of this injury were minor abrasions of the right 
arm and scalp.  It was specifically noted that no serious 
injury was incurred.  No further treatment was indicated in 
the SMRs, and he remained on duty for approximately 10 more 
years.  

At time of retirement examination in April 1969, there were 
no complaints of residuals of this incident reported, and no 
diagnosis was made of any chronic right arm condition.  The 
SMRs are negative for report of a low back disorder.  

Postservice records show that the veteran currently has 
chronic disorders of the right arm and low back, to include 
right carpal tunnel syndrome, a ruptured bicep tendon, 
spondylosis, and degenerative joint disease of the lumbar 
spine, but there is no clinical evidence to suggest that 
these disorders were manifested until years after military 
service, and no organic disease of the nervous system with 
respect to the right arm or an arthritic disease process of 
the lumber spine was in evidence during the first post 
service year.  

Moreover, there is no clinical report that reflects any 
chronic disorder of the right arm and low back associated 
with the alleged abrasions which were incurred during service 
in 1959.  The VA physician specifically noted in 2000 that he 
could not associate the veteran's right arm problems with 
inservice injury.  There simply is no competent, probative 
evidence of record that either of the claimed disorders at 
issue is related to service on any basis, and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board has considered the assertions that the disorders 
are of service origin.  While the veteran is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
The Board has considered the assertions that the veteran has 
a disability of service origin.  Espiritu v. Derwinski, 2 
Vet. App. 492 494 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a lay person is generally not capable 
of opining on maters requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disorders and his periods of active 
service.  Accordingly, the Board finds that the claims for 
service connection for chronic acquired variously diagnosed 
disorders of the right arm or low back must be denied.  
Simply put, the veteran is not shown, by competent medical 
authority, to have any of the claimed conditions as a result 
of his service on any basis.  See Hickson, Allen, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
Gilbert, supra.  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed right arm disorder is denied.  

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

